Citation Nr: 1011694	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-34 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for another innocently 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 


INTRODUCTION

The Veteran had active service from December 1976 to December 
1980.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the RO.  

In July 2008, the Board remanded, in part, the instant claim 
for service connection for PTSD to the RO for additional 
development, to include stressor verification. 

By an August 2009 rating action, the RO granted service 
connection for bilateral hearing loss; an initial 
noncompensable evaluation was assigned, effective on 
September 16, 2006.  


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active duty 
that included combat with the enemy.  

2.  The Veteran currently is not shown to have a diagnosis of 
PTSD that is linked to a verified or potentially verifiable 
stressor of his period of active service, to include having 
witnessing the death of a fellow Marine during a forklift 
accident in June or July 1980.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  

The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.  

In February and May 2005 pre-adjudication letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, to include PTSD.  The RO also specified what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to the claim.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, 
however, may proceed with adjudication of a claim if errors 
in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

On March 3, 2006, during the pendency of the appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, via a September 2006 letter, VA informed the 
Veteran of the Dingess elements.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim for service connection for PTSD.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Here, the 
Veteran's service treatment and personnel records have been 
associated with the claims files.  In addition, voluminous 
post-service VA treatment reports, along with statements of 
the Veteran, have also been obtained and associated with the 
claims files.  Indeed, on a November 2008 VCAA Notice 
Response Form, the Veteran indicated that he did not have any 
additional evidence to submit in support of his claim.  He 
requested that VA decide his claim as soon as possible.  

The evidence of record indicates that, in order to verify the 
Veteran's claimed stressor of having witnessed the death of a 
fellow solider during a forklift accident at Cherry Point 
NAS, North Carolina in June or July 1980, the RO obtained the 
Command Chronologies for the 2nd Force Service Support Group 
(FSSG) for January to June 1980 and July to December 1980, as 
well as those of the Headquarters Service Battalion, 2nd FSSG 
from January to June 1980.  Copies of these Command 
Chronologies have been associated with the claims files.  

Significantly, while asked by the RO in October 2008, the 
Veteran failed to provide other evidence to support his 
assertions about the claimed event in June or July of 1980.  

Given the foregoing, and the nature of the Veteran's lay 
assertions, the Board finds that the RO has substantially 
complied with the July 2008 Remand directives for the service 
connection for claimed PTSD.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The Veteran has not been afforded a VA examination to verify 
the diagnosis of PTSD.  However, as there is no independent 
evidence verifying the death of a fellow Marine during an in-
service forklift accident, which he claims as the sole 
stressor for his current PTSD, such a VA examination would 
serve not useful purpose at this point.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Hence, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision on the 
service connection issues decided in the decision below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
"38 C.F.R. § 3.304(f).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  


III.  Analysis

The Veteran contends that his PTSD is the result of having 
witnessed the death of a fellow Marine who was run over by a 
forklift while stationed at Cherry Point Naval Air Station, 
North Carolina in June or July 1980.  

In this case, the medical evidence includes VA outpatient 
reports that contain diagnoses of PTSD.  (See October 2004 
and April 2006 VA outpatient reports).  As the forklift 
accident is the sole stressor reported by the Veteran, the 
Board can infer that the traumatic death referred to by the 
VA examiners in October 2004 and April 2006 is related to 
this event.  

Accordingly, to this extent, the Board finds that the first 
and second elements of service connection for PTSD are 
satisfied.  See 38 C.F.R. § 3.304(f).  

When seen by VA on an outpatient basis in October 2004, the 
assessments included those of a "generalized anxiety DO" 
and "PTSD secondary to witnessing a traumatic death of a 
unit member."  

In discharge summary for a period of VA treatment extending 
from July 2005 to March 2006, the Axis I diagnoses were those 
of PTSD, alcohol dependence, cannabis dependence and major 
depression in partial remission.  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the Veteran's description of 
his active service experiences as credible and diagnosed the 
Veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The evidence necessary to satisfy the final element of a 
claim of service connection for PTSD, occurrence of a 
recognizable stressor during service, varies depending on 
whether the Veteran "engaged in combat with the enemy.  "West 
v. Brown, 7 Vet. App. 70, 76 (1994).  

If the Veteran's claimed stressor(s) relates to an event in 
which he engaged in combat with the enemy, his lay testimony 
alone is sufficient to verify the claimed in-service 
stressor. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Here, as the Veteran has claimed a stressor that is unrelated 
to combat, his lay statements alone are not sufficient to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other 
corroborative evidence substantiating the Veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A careful review of the service personnel records shows that 
the Veteran was assigned to the Headquarters Service Company, 
2nd Support Battalion, 2nd FSSG at Camp Lejeune, North 
Carolina from February 1979 to December 1980.  

Pursuant to the July 2008 remand directives, the RO obtained 
the Command Chronologies for the 2nd FSSG from January to 
June 1980 and July to December 1980, as well as those of 
Headquarters and Service Battalion, 2nd FSSG from January to 
June 1980.  

While these records confirm that 2nd FSSG performed support 
activities at Cherry Point NAS, no one was identified as 
having been killed during the calendar year of 1980, to 
include in a forklift-related accident.  

The records do show that a corporal with Headquarter and 
Service Company "died in an automobile accident" and 
another individual, an officer, died at Quantico, Virginia, 
but both deaths occurred in May 1980.  Thus, the record 
includes no official verification of the Veteran's claimed 
stressor event in June or July of 1980.  

In short, the Board has carefully reviewed the record and 
finds no credible evidence to corroborate or independently 
verify that the incident in question actually took place.  
Moreover, in response to requests from the RO, the Veteran 
has submitted no competent evidence or other credible lay 
evidence to support his assertions concerning the event that 
happened in service.  

As the described in-service stressor has not been 
independently verified or corroborated, all of the elements 
required to support his claim of service connection for PTSD 
have not been presented in this case.  

Accordingly, on this record, the claim of service connection 
for PTSD must be denied.  


ORDER

Service connection for claimed PTSD is denied.  


REMAND

Additionally, the Board observes that, in a recent case, the 
Court, found that the analysis of a PTSD claim is not 
necessarily limited only to that diagnosis, but rather must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The post-service VA treatment records reflect that the 
Veteran had been diagnosed with psychiatric disorders, other 
than PTSD, to include an avoidant personality disorder, a 
psychosis, not otherwise specified (NOS), cannabis and 
alcohol dependence, schizophrenia, depression and an anxiety 
disorder, NOS.  

The VA medical evidence shows that the Veteran has been 
diagnosed with features of an avoidant personality disorder.  
(See October 2004 VA treatment note).  However, as noted, a 
personality disorder is not considered to be a disease or 
injury for compensation purposes.  38 C.F.R. § 3.303 (c).  

Here, the medical evidence shows that the Veteran was 
initially diagnosed as having a psychosis, NOS, in September 
2004, many years after he was discharged from service.  

The post-service VA medical evidence reflects that the 
Veteran has been diagnosed with schizophrenia, depression and 
an anxiety disorder, NOS, which have been attributed to the 
above-cited in-service forklift accident, as reported by the 
Veteran.  (See October 2004 and April 2006 VA outpatient 
reports).  

Thus, on this record, the Veteran must be afforded a VA 
examination in order to determine the nature and likely 
etiology of the claimed innocently acquired psychiatric 
disorder.  Clearly, all previously unsubmitted treatment 
records dating back to service should be identified and 
obtained for review, if possible.  

In addition to the requested actions, the RO should undertake 
any other development and provide any further notification 
deemed warranted by VCAA prior to readjudicating the remanded 
claim.  

For these reasons, this remaining matter is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
copies of all treatment records referable 
to treatment received by him for his 
claimed innocently acquired psychiatric 
disorder since service.  Based on his 
response, the RO should contact any 
identified treatment source in order to 
obtain pertinent treatment documents that 
are not already on file.  The Veteran in 
this regard should be reminded that he 
may submit evidence to support his claim.  

2.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed innocently acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review.  A detailed clinical history 
also should be elicited from the Veteran 
and addressed in connection with the 
examiner's study.  

Based on his/her review of the case, the 
VA examiner then should offer an opinion 
as to whether any identified innocently 
acquired psychiatric disability that as 
likely as not had its clinical onset 
during service or otherwise was due to 
any event or incident of the Veteran's 
period of active duty.  

3.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remaining claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations and 
afford them with a reasonable opportunity 
to response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



__________________________
STEPHEN J. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


